Citation Nr: 9909133	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  94-33 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

The propriety of the initial 30 percent evaluation assigned 
for the veteran's service-connected post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
March 1946.  

In May 1994 the Louisville, Kentucky Department of Veterans 
Affairs (VA) Regional Office (RO), denied an increased 
evaluation for PTSD.  The veteran perfected his appeal to the 
Board of Veterans' Appeals (Board) in August 1994.  In 
December 1994, he provided personal hearing testimony before 
a hearing officer at the RO.  In February 1996, the RO also 
denied a total disability rating based upon individual 
unemployability.  In October 1996, the Board denied an 
increased evaluation for PTSD and a total disability rating 
based upon individual unemployability.  Thereafter, he 
appealed to the Unites States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) for an increased evaluation 
for PTSD and a total disability rating based upon individual 
unemployability.  

In May 1997, while the case was pending at the Court, VA and 
the veteran's representative filed a joint motion (the 
Motion) requesting that the Court vacate the portion of the 
Board's October 1996 decision which denied an increased 
evaluation for PTSD and remand that portion of the case for 
further development and readjudication.  The parties also 
requested that the Court enter an order dismissing the appeal 
to the extent it challenged the Board's denial of a total 
disability rating based upon individual unemployability.  In 
June 1997, the Court granted the Motion, dismissing the 
appeal to the extent it challenged the Board's denial of a 
total disability rating based upon individual unemployability 
and vacating the portion of the Board's October 1996 decision 
which denied an increased evaluation for PTSD and remanded 
the case to the Board for compliance with directives that 
were specified by the Court.  [redacted].  

In April 1998, the Board remanded the instant claim to 
procure clarifying data and to comply with the governing 
adjudicative procedures.  



REMAND

This claim was remanded in April 1998 in order that the RO 
could reevaluate the veteran's claim under the PTSD criteria 
in effect prior to November 7, 1996, in 38 C.F.R. § 4.132, 
Diagnostic Code 9411, and also the new PTSD criteria codified 
at 38 C.F.R. § 4.130, Diagnostic Code 9411, effective 
November 7, 1996.  This was done because the rating criteria 
changed prior to the conclusion of the judicial appeal 
process and the veteran was entitled to have his claim 
evaluated under the more favorable version of the rating 
schedule.  The RO was to consider both the old and new rating 
criteria and review all of the veteran's psychiatric 
symptomatology which was due to PTSD or related thereto, and 
apply the criteria more favorable to the veteran.  On remand, 
it appears that only the new criteria was applied to the 
veteran's claim, including evidence obtained as a result of 
the remand which included VA outpatient treatment records 
received since October 1995 and the results of a VA 
examination performed in July 1998.  The August 1998 
supplemental statement of the case (SSOC) only set out the 
new criteria effective November 7, 1996, and no mention was 
made of the criteria in effect prior to that date.  There is 
no indication that the new evidence of VA outpatient 
treatment records since October 1995 and the July 1998 VA 
examination report were evaluated under the criteria in 
effect prior to November 7, 1996.  Moreover, there was no 
discussion as to which criteria was more favorable to the 
veteran.  

Further, since the April 1998 remand, two cases of particular 
import to this appeal have been decided by the Court.

First, the Court rendered a decision Rhodan v. West, 12 Vet. 
App. 55 (1998) with respect to Equal Access to Justice Act 
(EAJA) fees in cases where the underlying appeals were 
remanded to the Board for readjudication on the sole ground 
that under Karnas v. Derwinski, 1 Vet.App. 308 (1991), the 
appellants were entitled to an adjudication of their claims 
for an increased rating for service-connected PTSD under the 
final version of the revised mental disorder rating schedule 
published by the Secretary on October 8, 1996, effective as 
of November 7, 1996.  The Court determined in this case that 
revised regulations do not allow for their retroactive 
application prior to November 7, 1996.  Therefore, in view of 
the effective date rule contained in 38 U.S.C.A. § 5110(g), 
which prevents the application of a later, liberalizing law 
to a claim prior to the effective date of the liberalizing 
law, the Secretary's legal obligation to apply 
November 7, 1996, as the effective date of the revised 
regulations prevents application, prior to that date, of the 
liberalizing law rule stated in Karnas.  Accordingly, the 
Court held that for any date prior to November 7, 1996, the 
Board could not apply the revised mental disorder rating 
schedule to a claim.  In light of the Court's holding in 
Rhodan, although the RO should apply both the new and old 
criteria to the instant claim, the new criteria should not be 
applied to evidence dated prior to November 7, 1996.  

Second, the Court also rendered a decision in Fenderson v. 
West, No. 96-947 (U.S. Vet.App. Jan. 20, 1999), 
distinguishing between a veteran's dissatisfaction with the 
initial rating assigned following the grant of service 
connection, and a claim for an increased rating for a 
service-connected condition.  The Court indicated that the 
distinction between an original rating and a claim for an 
increase is important in terms of determining the evidence 
that can be used to decide whether the original rating on 
appeal was erroneous and in identifying the underlying notice 
of disagreement (NOD) and whether VA has issued a statement 
of the case (SOC) or supplemental statement of the case 
(SSOC).  The Court also discussed that imant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet.App. 35, 38 (1993).  The Court 
also made clear that its holding in Francisco v. Brown, 7 
Vet.App. 55, 58 (1994), (which indicates that when an 
increase in the disability rating is at issue, the present 
level of disability is of primary importance), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  

In the instant case, the RO received the veteran's initial 
claim for service connection for PTSD in September 1991.  By 
rating decision of January 1992, the RO granted service 
connection for PTSD, evaluated as 10 percent disabling, 
effective September 1992, the date of the claim.  He was 
notified of this determination in February 1992, and filed a 
NOD to the 10 percent rating in May 1992.  A SOC was issued 
by the RO in July 1992.  In September 1992, a substantive 
appeal (SA) was submitted to the RO.  A SSOC was issued in 
December 1992.  By rating decision of March 1993, the 
veteran's rating was increased from 10 percent to 30 percent, 
effective September 1991, the date of the initial claim.  
Since this was the veteran's initial claim, he had not been 
awarded the maximum benefit allowable for PTSD and there was 
no correspondence from him indicating otherwise, his initial 
claim remains in controversy and this claim is not an 
increased evaluation claim which deals primarily with the 
present level of disability; (see Francisco), but an initial 
claim which must be remanded for consideration of a staged 
rating consistent with Fenderson.   

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain the names and 
addresses from the veteran of all medical 
care providers who treated him for PTSD 
since April 1998.  After securing the 
necessary release, the RO should obtain 
copies of these records.

2. The RO should take adjudicatory action 
on the veteran's claim for a rating for 
PTSD, considering both the old and the 
new rating criteria and reviewing all of 
the veteran's psychiatric symptomatology 
which includes that which is due to PTSD 
or related thereto, then applying those 
criteria more favorable to the veteran.  
(The issue of entitlement to a total 
rating based on individual 
unemployability is not on appeal.)  The 
RO should reflect the old and new 
criteria in the SSOC and indicate which 
criteria most accurately reflects the 
veteran's symptomatology.  The RO is 
reminded of the holding in Rhodan and 
apply the new criteria only to the 
evidence of record dated after the new 
criteria were implemented, 
November 7, 1996.  Since this is also an 
evaluation of an initial rating instead 
of an increased rating, the RO should 
consider the holding in Fenderson and 
consider staged ratings for the veteran's 
service-connected PTSD.  If the benefit 
sought is denied, a SSOC should be 
issued.  The SSOC should contain a 
summary of any new evidence in the case 
relating to the issue on appeal, a 
summary of the applicable law and 
regulations, including the old and new 
schedular rating criteria, and an 
explanation of how such law and 
regulations affect the RO's decision.  
The SSOC should contain a discussion of 
the reasoning employed to determine the 
more favorable rating criteria.  The SSOC 
should also include an explanation of the 
applicability of the Rhodan and Fenderson 
cases to the instant claim.  The RO 
should notify the veteran that he may 
submit additional argument, evidence, or 
comment with respect to the evaluation of 
his PTSD under the new and/or the old 
schedular rating criteria and as to 
staged ratings.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review, if in 
order.  No action is required by him until he receives 
further notice.  The purposes of this remand are to procure 
clarifying data and to comply with the governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 7 -


